DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response filed December 29, 2020 has been entered.
Claims 81-92 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 81-87, in the reply filed on December 29, 202, and the species of the mutant allele of i) in claim 81, and the mutation at position 364 in claim 82 in the telephone interview of January 4, 2021 is acknowledged.  The traversal is on the ground(s) that Groups II and III are directed to making the plants  of Group I and require the full knock out alleles described in claim 81 of Group I, stating that the Groups overlap and that it would not be a burden to search and examine all of the claims, and further state that the subject matter of Group IV also overlaps with the subject matter of Group I since the mutations mentioned in claim 82 and claim 92 are the same, and would not constitute a serious burden to search and examine both groups.  This is not found persuasive because the claims are properly restricted for the reasons set forth in the restriction requirement and it would be a serious burden to search and examine all of the claims.  However, if any claims are determined to be allowable, then method claims dependent thereon will be reevaluated for rejoinder.  
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,426,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to a Brassica plant, or cell, .  
Applicants’ arguments filed July 7, 2021 have been fully considered but they are not persuasive. Applicants argue that the ‘118 patent claims Brassica plants comprising three full knock-out mutant IND alleles, which leads to an increase in seed yield and a reduced or delayed seed shattering, while the instant claims are drawn to Brassica plants comprising only two full knock-out mutants of IND alleles that exhibit a significant increase in seed yield, but no observable reduced or delayed seed shatter phenotype.  Applicants argue that this is surprising and unexpected.  
In response to applicant's argument that the patent fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no observable reduced or delayed seed shatter phenotype) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 84 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claim is drawn to a Brassica plant that requires an allele of seed deposited as ATCC accession number PTA-8796 or ATTC accession number PTA-8795.
Since the seed required by the claim is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof.  The specification does not disclose a repeatable process to obtain the exact same plant   in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that applicants have deposited seeds under the depository accession numbers: ATCC PTA-8795 and PTA-8796, but there is no indication in the specification as to public availability.  If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commisioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;  	
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

Applicants’ arguments filed July 7, 2021 have been fully considered but they are not persuasive. Applicants assert that seeds were deposited and accepted under the Budapest Treaty with the ATCC, and all restrictions on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent.
The Examiner maintains the rejection, given that it is required that the deposit statement include part (c) including that the deposit will be maintained for 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 








EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662